 



         

EXHIBIT 10.1

PROMISSORY NOTE

April 26, 2005

Jersey City, New Jersey   $15,000,000

FOR VALUE RECEIVED, the undersigned, CANARGO ENERGY CORPORATION, a Delaware
corporation (the “Company”), promises to pay CORNELL CAPITAL PARTNERS, LP (the
“Holder”) at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302 or
other address as the Holder shall specify in writing, the principal sum of
Fifteen Million (U.S.) Dollars ($15,000,000.00) and will be payable pursuant to
the following terms:

     1. Amount of Note. The face amount of this Promissory Note (this “Note”)
and interest at the rate of seven and one-half percent (7.5%) per annum shall be
payable either out of the net proceeds to be received by the Company under that
certain Standby Equity Distribution Agreement (the “Standby Equity Distribution
Agreement”) dated February 11, 2004 between the Company and the Holder, or the
Company shall pay all amounts due under this Note in full in cash within two
hundred seventy (270) calendar days of the date hereof, regardless of the
availability of proceeds under the Standby Equity Distribution Agreement unless
an extension is mutually agreed to by the parties in writing. The Company agrees
to escrow twenty-five (25) requests for advances under the Standby Equity
Distribution Agreement each in an amount not less than Six Hundred Thousand
Dollars ($600,000) and one (1) request for advance under the Standby Equity
Distribution Agreement in an amount not less than Two Hundred Ninety-Two
Thousand Eight Hundred Eight Dollars and Twenty-Two Cents (292,808.22)
(individually referred to as “Advance Notice” collectively referred to “Advance
Notices”) as well as sixteen million nine hundred and thirty eight thousand five
hundred and fifty eight (16,938,558) shares of the Company’s Common Stock as
required under Section 2.2(c) of the Standby Equity Distribution Agreement (the
“Escrowed Shares”). In the event that during the life of this Note the total
proceeds received by the Holder following the sale of all of the Escrowed Shares
are insufficient to repay all amounts due hereunder the Company shall at its
sole option either (i) pay any outstanding amounts due hereunder in cash within
270 calendar days of the date hereof; or (ii) call and hold a shareholders
meeting for the purpose of approving the issuance of such number of shares of
the Company’s Common Stock the proceeds of which shall be sufficient to repay
all amounts due hereunder to be delivered into escrow pursuant to the
irrevocable transfer agent instructions dated the date hereof (the “Irrevocable
Transfer Agent Instructions”). In the event that the Company elects to repay
such balance by the issue of shares of the Company’s Common Stock pursuant to
option (ii) of the preceding sentence and such shareholder consent has not been
obtained within two hundred and seventy (270) calendar days of the date hereof,
the Holder and the Company hereby mutually agree to extend the term of the Note
by a period of forty (40) calendar days to three hundred and ten (310) calendar
days from the date hereof for the purpose of obtaining such consent. In the
event that such consent is not obtained by the Company by the three hundred
tenth (310th) day from the date hereof all amounts due hereunder plus
outstanding and accrued interest shall be due and payable on such three hundred
and tenth

 



--------------------------------------------------------------------------------



 



(310th) day from the date hereof. The Advance Notices and the shares of the
Company’s Common Stock will be held in escrow by David Gonzalez, Esq., who shall
release such requests to the Holder every seven (7) calendar days commencing on
May 2, 2005; provided that the Company has not previously made a payment to
Holder in immediately available funds in an amount of Six Hundred Thousand
Dollars ($600,000) or even a multiple thereof in place of a relevant Advance
Notice. Any such cash payment by the Company shall require twenty-four
(24) hours prior written notice from the date of the relevant Advance Notice to
the Holder (“Redemption Notice”), and shall require that such payment be
received within twenty fours (24) hours of such Redemption Notice. In such event
Cornell shall release from escrow an equivalent number of Advance Notices after
provision is made, as outlined in the Letter Agreement between the Company and
the Holder dated the date hereto, for the payment of any outstanding principal
or outstanding and accrued interest to be paid at the maturity date of this
Note. In the event that such payment is not received within twenty fours
(24) hours of such Redemption Notice the relevant Advance Notice shall be
released to the Holder.

The Holder shall retain and apply the net proceeds of each advance (after
deducting any fees owed to the Holder under the terms of the Standby Equity
Distribution Agreement) to the outstanding balance of this Note as existing from
time to time. Interest shall be payable upon the due date of this Note. If this
Note is not paid in full when due, the outstanding principal owed hereunder
shall be due and payable in full together with interest thereon at the rate of
fourteen percent (14%) per annum or the highest permitted by applicable law, if
lower, from the due date until payment. During the term of this Note the Company
shall have the option to repay the amounts due hereunder in immediately
available funds and withdraw any Advance Notices yet to be effected.

2. Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.

3. Costs, Indemnities and Expenses. In the event of default as described herein,
the Company agrees to pay all reasonable fees and costs incurred by the Holder
in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note incurred by the Company, and the Company
agrees to indemnify and hold the Holder harmless from and against any liability,
costs, attorneys’ fees, penalties, interest or expenses relating to any such
taxes, as and when the same may be incurred.

4. Event of Default. Upon an Event of Default (as defined below), the entire
principal balance and accrued interest outstanding under this Note, and all
other

2



--------------------------------------------------------------------------------



 



obligations of the Company under this Note, shall be immediately due and payable
without any action on the part of the Holder, and the Holder shall be entitled
to seek and institute any and all remedies available to it. No remedy conferred
under this Note upon the Holder is intended to be exclusive of any other remedy
available to the Holder, pursuant to the terms of this Note or otherwise. No
single or partial exercise by the Holder of any right, power or remedy hereunder
shall preclude any other or further exercise thereof. The failure of the Holder
to exercise any right or remedy under this Note or otherwise, or delay in
exercising such right or remedy, shall not operate as a waiver thereof. An
“Event of Default” shall be deemed to have occurred upon the occurrence of any
of the following: (i) the Company should fail for any reason or for no reason to
make payment of the outstanding principal balance plus accrued interest pursuant
to this Note within the time prescribed herein; or (ii) the Company fails to
satisfy any other obligation or requirement of the Company under this Note
and/or the Irrevocable Transfer Agent Instructions; or (iii) any proceedings
under any bankruptcy laws of the United States of America or under any
insolvency, not disclosed to the Holder, reorganization, receivership,
readjustment of debt, dissolution, liquidation or any similar law or statute of
any jurisdiction now or hereinafter in effect (whether in law or at equity) is
filed against the Company or for all or any part of its property.

5. Maximum Interest Rate. In no event shall any agreed to or actual interest
charged, reserved or taken by the Holder as consideration for this Note exceed
the limits imposed by New Jersey law. In the event that the interest provisions
of this Note shall result at any time or for any reason in an effective rate of
interest that exceeds the maximum interest rate permitted by applicable law,
then without further agreement or notice the obligation to be fulfilled shall be
automatically reduced to such limit and all sums received by the Holder in
excess of those lawfully collectible as interest shall be applied against the
principal of this Note immediately upon the Holder’s receipt thereof, with the
same force and effect as though the Company had specifically designated such
extra sums to be so applied to principal and the Holder had agreed to accept
such extra payment(s) as a premium-free prepayment or prepayments.

6. Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Holder, including, without limitation, the face
amount of this Note, plus accrued but unpaid interest, the indebtedness
evidenced hereby shall be deemed canceled and paid in full. Upon such
cancellation, all Advance Notices and Escrow Shares then held in escrow shall be
immediately released from escrow and such Advance Notices returned to the
Company unexercised, such Escrow Shares shall be cancelled and returned to the
status of authorized but unissued shares and written notice shall be issued the
Company’s Registrar and Transfer Agent canceling the Irrevocable Transfer Agent
Instructions issued by the Company of even date herewith. Except as otherwise
required by law or by the provisions of this Note, payments received by the
Holder hereunder shall be applied first against expenses and indemnities, next
against interest accrued on this Note, and next in reduction of the outstanding
principal balance of this Note.

3



--------------------------------------------------------------------------------



 



7. Severability. If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect. Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.

8. Amendment and Waiver. This Note may be amended, or any provision of this Note
may be waived, provided that any such amendment or waiver will be binding on a
party hereto only if such amendment or waiver is set forth in a writing executed
by the parties hereto. The waiver by any such party hereto of a breach of any
provision of this Note shall not operate or be construed as a waiver of any
other breach.

9. Successors. Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.

10. Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company or the Holder without the prior written consent of the
other not to be unreasonable withheld or delayed.

11. No Strict Construction. The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.

12. Further Assurances. Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.

13. Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

                      If to Company:   CanArgo Energy Corporation        
 
                        PO Box 291                 St. Peter Port              
  Guernsey, British Isles GY1 3RR                 Attention:   Vincent McDonnell
        Director & Chief Financial Officer     Telephone:   011-44-1481-729-980

4



--------------------------------------------------------------------------------



 



                          Facsimile:   011-44-1481-729-982
 
                    With Copy to:   McGrigors                 Pacific House    
            70 Wellington Street                 Glasgow, United Kingdom   G2
6SB             Attention:   Paul Davidson     Telephone:   011-44-141-248-6677
    Facsimile:   011-44-141-204-1351
 
                    If to the Holder:   Cornell Capital Partners, L.P.          
  101 Hudson Street, Suite 3700             Jersey City, NJ 07302              
  Attention:   Mark A. Angelo     Telephone:   (201) 985-8300     Facsimile:  
(201) 985-8266

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

14. Remedies, Other Obligations, Breaches and Injunctive Relief. The Holder’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Holder under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Holder contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. Every right and remedy of the Holder under any
document executed in connection with this transaction may be exercised from time
to time and as often as may be deemed expedient by the Holder. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, and specific
performance without the necessity of showing economic loss and without any bond
or other security being required.

15. Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the

5



--------------------------------------------------------------------------------



 



internal laws of the State of New Jersey, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New Jersey or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New Jersey. Each party hereby irrevocably
submits to the exclusive jurisdiction of the Superior Court of the State of New
Jersey sitting in Hudson County, New Jersey and the United States Federal
District Court for the District of New Jersey sitting in Newark, New Jersey, for
the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

16. No Inconsistent Agreements. None of the parties hereto will hereafter enter
into any agreement, which is inconsistent with the rights granted to the parties
in this Note.

17. Third Parties. Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.

18. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE HOLDER TO LOAN TO THE
COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND
ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

19. Entire Agreement. This Note (including the recitals hereto) and the
Irrevocable Transfer Agent Instructions set forth the entire understanding of
the parties with respect to the subject matter hereof, and shall not be modified
or affected by any offer, proposal, statement or representation, oral or
written, made by or for any party in connection with the negotiation of the
terms hereof, and may be modified only by instruments signed by all of the
parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.

            CANARGO ENERGY CORPORATION
      By:         Name:         Vincent McDonnell      Title:         Director
and Chief Financial Officer   

7